DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant’s arguments with respect to the rejection under 35 USC 102(a)(1) have been considered but are moot in the new ground of rejection.

Claim Objections

Claims 9, 12 and 14 are objected to because of the following informalities:  
Claim 9 recites “MACPHY”; claim 12 recites “R6”; and claim 14 recites “SCTE-65” which are acronyms without describing theirs definitions earlier in the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salinger (US 2014/0177463) in view of Schlack et al (US 2009/0031341).
Regarding claim 1, Salinger discloses a cable system (Figures 1A-1B) comprising:
(a)    at least one of a headend and a hub that includes a processor connected to at least one of (i) a plurality of quadrature amplitude modulators and (ii) through a transmission network that includes a plurality of remote fiber nodes, either of which converts digital data to analog data suitable for sending quadrature amplitude modulated video services (¶ [0024] and ¶ [0029]-[0033] for a distribution platform 140 (a headend or a hub location) includes QAM nodes to convert and send analog signals of QAM video services) to a plurality of quadrature amplitude demodulators in consumer premises devices suitable to receive said quadrature amplitude modulated video services (Figure 3 and ¶ [0046]-[0047] for sending to a plurality of QAM demodulators 
(b)    said at least one of said headend and said hub configuring a headend configuration table defining broadcast video services for said quadrature amplitude modulated video services provided by said at least one of said headend and said hub to said plurality of quadrature amplitude modulators in at least one of said headend, said hub and said remote fiber nodes based upon a desired distribution of said broadcast video services (¶ [0053]-[0059] for detecting a plurality of headend configuration tables defining broadcast services, such as broadcast data, narrowcast data, linear programing in distributed video data streams);
(c)    wherein said configuring said headend configuration table is performed based upon data from a digital video configuration service that is independent of said broadcast video services (¶ [0022]-[0023], ¶ [0033], ¶ [0046] and ¶ [0059]-[0060] for configuring tables based on data from digital video configuration services, such as VOD and PPV services that are independent of broadcast linear programing).
Salinger does not explicitly disclose the headend configuration table is independent of tuning status of consumer premises equipment devices.
Schlack discloses a switched digital video (SDV) system in which a headend 110 (Figure 2) delivers broadcast services from content sources 210 via non-SDV (broadcast) channels and other digital video services, i.e., DVR, SDV and VOD from DVR, SDV and VOD servers via SDV channels (¶ [0016]-[0020]). Schlack discloses the headend configures an active services list (as “headend configuration table”) based on 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Salinger system with the teaching of Schlack about the headend configuration table is independent of tuning status of devices, so to provide an alternative way of configuring a channel table for other video services separated from broadcast service channel table as a matter of engineering choices.

Regarding claim 2, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses wherein said headend configuration table relates to an alignment of channel maps of respective customer premises devices to said respective quadrature amplitude modulator(s) (taught by Salinger; ¶ [0059]-[0060] and ¶ [0075]; and Schlack’s Figure 1).

Regarding claim 3, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses said digital video configuration service is a switched digital video (taught by Schlack; ¶ [0012]).



Regarding claim 5, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 4. The combined system further discloses including video quadrature amplitude modulators (taught by Salinger; ¶ [0029]-[0030]; and Schlack’s Figure 1).

Regarding claim 11, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses wherein data for said configuring of said headend configuration table is included within a switched digital video service (taught by Schlack; ¶ [0011]-[0012] and ¶ [0021]).

Regarding claim 13, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses a broadcast channel list that is aligned to a channel map tuning triplets, wherein said tuning triplets includes at least (a) frequency, (b) modulation mode, and (c) program/service number, where said configurating said configuration table is based upon said broadcast channel list (taught by Salinger; ¶ [0053]-[0060]; and taught by Schlack; ¶ [0023]).



Regarding claim 15, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses wherein system tuning information for said broadcast video services is delivered using Digital Video Broadcasting (DVB) protocols to said consumer premises devices (taught by Salinger; ¶ [0053]-[0059] and ¶ [0067]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salinger (US 2014/0177463) in view of Schlack et al (US 2009/0031341) as applied to claim 1 above, and further in view of Ariesen et al (US 2020/0076469).
	Regarding claim 6, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 1. The combined system is silent about each of said remote fiber nodes including a respective Remote Physical Device (RPD).
Ariesen discloses each of said remote fiber nodes including a respective Remote Physical Device (RPD) (Figures 2, 6 and 8; ¶ [0031]-[0032] and ¶ [0038]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Salinger in view of Schlack system to include RPD as taught by Ariesen, so to improve the speed of data transferring.

	Regarding claim 7, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 1. The combined system further discloses said remote fiber nodes defining the configuration of said broadcast video services based upon said headend configuration table (¶ [0053]-[0059]), but is silent about said remote fiber nodes including a respective Remote Physical Device (RPD).
Ariesen discloses each of said remote fiber nodes including a respective Remote Physical Device (RPD) (Figures 2, 6 and 8; ¶ [0031]-[0032] and ¶ [0038]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Salinger in view of Schlack system to include Remote Physical Device (RPD) as taught by Ariesen, so to improve the speed of data transferring.

Regarding claim 8, Salinger in view of Schlack and further in view of Ariesen discloses the cable system as discussed in the rejection of claim 7. The combined system further discloses wherein each of said RPD device includes a respective downstream external interface that receives said separate video service (Ariesen’s Figure 6 and 8).

Regarding claim 9, Salinger in view of Schlack and further in view of Ariesen discloses the cable system as discussed in the rejection of claim 8. The combined system further discloses wherein each of said remote fiber nodes includes a remote MACPHY device (RMD) (taught by Ariesen; ¶ [0031]-[0032]).

Regarding claim 10, Salinger in view of Schlack and further in view of Ariesen discloses the cable system as discussed in the rejection of claim 8. The combined system further discloses wherein said broadcast video services includes a multi-program transport stream video stream (taught by Salinger; ¶ [0022]-[0023]) that is provided to groups of RPDs; and taught by Ariesen; Figures 3 and 6-8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salinger (US 2014/0177463) in view of Schlack et al (US 2009/0031341) as applied to claim 11 above, and further in view of Smith (US 2011/0277008).
Regarding claim 12, Salinger in view of Schlack discloses the cable system as discussed in the rejection of claim 11. The combined system is silent about the data is included within at least one of R6 control protocol and remote procedure call control protocol.
Smith discloses the data is included within at least one of R6 control protocol and remote procedure call control protocol (¶ [0086]-[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Salinger in view of Schlack system to include at least one of R6 control protocol and remote procedure call control protocol as taught by Smith, so to use different control protocol within data as an engineering choices.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421